         Case 1:18-cv-11924-FDS Document 26 Filed 12/17/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
              Plaintiff              )
                                     )
v.                                   )   CIVIL ACTION NO. 1:18-CV-11924-FDS
                                     )
WILMINGTON SAVINGS FUND              )
SOCIETY FSB, D/B/A CHRISTIANA        )
TRUST, NOT IN ITS INDVIDUAL          )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT-2014-10TT           )
              Defendant              )
___________________________________ )

           MOTION TO STRIKE DEFENDANT’S MEMORANDUM OF LAW
Now comes the Plaintiff, Mr. Vanderhoop, in the above-identified case and ask that this
honorable court dismiss Defendant’s Memorandum of Law as Defendant has failed to comply
with a court order. If a defendant fails to comply with the Federal Rules of Civil Procedure or a
court order, opposing party may move to dismiss the action.
Despite Defendant’s Certificate of Service, dated, December 11, 2018, the CM/ECF
Administrative Procedures for the United States District Court for the District of Massachusetts
states: “Although CM/EFC is generally available 24 hours a day for filing, all electronic
transmissions of documents must be completed prior to 6:00 PM, Eastern Standard (or
Daylight Savings) Time, on the date on which it is due, in order to be considered timely filed that
day. When a specific time of day deadline is set by court order o stipulation, the electronic filing
must be completed that by time.” See Exhibit 1.
On November 13, 2018, this honorable Court order that “Defendant’s response due 12/11/2018.”
Defendant filed his Memorandum of Law in Support at 7:42 P.M. on December 11, 2018, after
the 6:00 PM deadline for transmission of documents, and according to the Administrative
Procedures of the District Court, Defendant’s Motion to Dismiss is filed on December 12, 2018,
not December 11, 2018, and Defendant missed the December 11, 2018, by not filing his
documents before the 6:00 PM deadline. The Court allowed Defendant 28 days to file a
response, and Defendant’s Motion to Dismiss is untimely. For those reasons, the Court should
strike Defendant’s Motion to Dismiss.
WHEREFORE, Mr. Vanderhoop respectfully requests that this Court enter an order striking
Defendant’s Motion to Dismiss and grant Plaintiff any such other relief as s just and proper.
December 17, 2018                                    Respectfully submitted,
                                                     MATTHEW VANDERHOP
                                                     By his attorney,
Case 1:18-cv-11924-FDS Document 26 Filed 12/17/18 Page 2 of 2




                                 “/s/”Deborrah M. Doman
                                 Deborrah M. Dorman, Esq., #635729
                                 Law Office of Deborrah M. Dorman
                                 Post Office Box 944
                                 Tisbury, MA 02568
                                 (774) 563-0040
                                 dormandmd@aol.com
